Citation Nr: 0614364	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-12 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.R, B.R., and V.C.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to August 
1946.  He died in September 2002 and is survived by his wife 
(the appellant).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for the 
cause of the veteran's death.

An April 2005 rating decision also denied the appellant's 
claim of entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1151 (West Supp. 2005).  
The appellant appealed that decision, but then withdrew her 
appeal at a videoconference hearing held before the 
undersigned Veterans Law Judge in January 2006.  


FINDINGS OF FACT

1.  The veteran's certificate of death shows that he died in 
September 2002 as a result of left lower lobe pneumonia, with 
mixed liver cirrhosis listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.

2.  The veteran's service-connected disabilities at the time 
of his death included post-traumatic stress disorder (PTSD), 
rated as 50 percent disabling.  

3.  A VA physician reviewed the claims file and determined 
that the veteran's cirrhosis of liver substantially and 
materially contributed to the veteran's death.

4.  Another VA physician reviewed the claims file and 
determined that the veteran's alcohol abuse was secondary to 
his service-connected PTSD, and that his secondary alcohol 
abuse caused or was a substantial factor in causing the 
development of his cirrhosis of the liver.


CONCLUSION OF LAW

The veteran's death was substantially or materially 
contributed to by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in September 2002.  The certificate of death 
lists the immediate cause of death as left lower lobe 
pneumonia.  Mixed liver cirrhosis was also listed as a 
significant condition contributing to death but not resulting 
in the underlying cause.  

The appellant is seeking service connection for the cause of 
the veteran's death.  She claims that the veteran died as a 
result of alcohol abuse that was caused by his service-
connected PTSD.  For the reasons set forth below, the Board 
finds that the evidence supports the appellant's claim.




I. Legal Criteria

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. § 3.303(a) (2004).  In addition, a 
disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a). 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

Compensation shall not be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301(c).  Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that 38 U.S.C.A. § 105(a), as amended by section 
8052(a) of the OBRA, prohibits a grant of "direct service 
connection" for drug or alcohol abuse on the basis of 
incurrence or aggravation in line of duty during service.  

In Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit held 
that the current version of § 1110, when read in light of its 
legislative history, does not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability.  However, the Court held that § 1110 precludes 
compensation for secondary disabilities that result from 
primary alcohol abuse.  

The Court provided two reasons for this rule.  First, such a 
secondary disability does not satisfy § 1110's words of 
authorization for disabilities contracted "in line of duty."  
Second, like the primary alcohol abuse disability, a 
secondary disability arising from a primary alcohol 
disability is not compensable because to fit within the words 
of § 1110's exclusion, as it too is a "result of the 
veteran's own . . . abuse of alcohol or drugs [i.e., primary 
alcoholism acquired in service]."

II.  Analysis

At the time of his death, the veteran's service-connected 
disabilities included PTSD, rated as 50 percent disabling.  
As will be discussed below, medical evidence establishes that 
the veteran's PTSD caused his alcohol abuse which resulted in 
cirrhosis of the liver.  Medical evidence also establishes 
that cirrhosis of the liver ultimately contributed to his 
death.

The record shows an extensive history of alcohol abuse with 
alcoholic hepatic cirrhosis.  The veteran was hospitalized by 
VA for alcoholism in August 1984 and again in October 1988.  
The record indicates that the veteran stopped drinking in 
1993 when he was told that he had cirrhosis of the liver, 
thyroid problems, and epilepsy.  An October 1995 VA 
examination report notes that his alcoholism had been in 
remission for three years. 

The veteran was admitted to St. John West Shore Hospital in 
April 2002 with a history of frequent falls, hallucinations, 
lethargy, and weakness.  The diagnoses included change in 
mental status, alcohol cirrhosis, anemia, cellulitis of the 
leg, and acute alcoholic hepatitis.  The veteran was then 
transferred to Bradley Bay Rehabilitation, where he was 
diagnosed with ataxia secondary to chronic alcoholism, 
dementia secondary to alcoholic encephalopathy, and chronic 
alcoholism with cirrhosis.  
      
On September 2, 2002, the veteran was admitted to the 
Cleveland VA Medical Center with a three-day history of 
fever, shortness of breath, tachypnea, and hypoxia.  He also 
had an unsteady gait and an altered mental status.  Pulmonary 
edema was also identified.  Progressive hypoxia continued.  
Medical intervention was limited based on the families' 
instructions not to resuscitate or intubate the veteran.  The 
prognosis was poor after the veteran developed multiorgan 
failure.  The family determined the primary goal was to 
alleviate the veteran's pain and suffering.  He expired on 
September 9, 2002.  An autopsy report notes the veteran had 
congestive heart failure, renal failure, liver disease, and 
hypotension.  
      
In January 2006, the Board requested an expert medical 
opinion through the VA Veterans Health Administration (VHA) 
to determine whether the veteran's alcohol abuse was 
proximately due to his service-connected PTSD, and, if so, 
the likelihood that the veteran's alcohol abuse caused or was 
a substantial factor in causing or aggravating his cirrhosis 
of the liver.  

Pursuant to that request, two VA physicians reviewed the 
veteran's claims file in March 2006 and offered the following 
opinions.  The first physician concluded that, "it is at least 
as likely as not that the veteran's cirrhosis of liver 
substantially and materially contributed to the veteran's death 
by making the patient more prone to infections (or conversely by 
limiting the patient's body defenses against infectious 
agents)."  The second physician also concluded that the 
veteran's alcohol abuse was secondary to his service-connected 
PTSD, and that his secondary alcohol abuse caused, or was a 
substantial factor in causing, the development of his cirrhosis 
of the liver.  The physician based his opinion on the veteran's 
statements in the record that he was using alcohol in order to 
numb his PTSD symptoms involving nightmares, irritability, and 
intrusive thoughts.  The physician also noted that alcohol 
dependence was a common comorbidity with war-related PTSD.  

In light of these medical opinions, the Board finds that the 
evidence supports the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
evidence shows that the veteran's cirrhosis of the liver 
substantially and materially contributed to his death, that 
the veteran's alcohol abuse was secondary to his service-
connected PTSD, and that alcohol abuse caused or was a 
substantial factor in causing the development of his 
cirrhosis of the liver.  According, service connection for 
the cause of the veteran's death is granted.

III.  Veterans Claims Assistance Act of 2000

Because the Board is granting the appellant's claim, there is 
no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).

The Board notes, however, that in March 2006, while this 
appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, and that a 
proper VCAA notice should inform the claimant that, if 
service connection is awarded, VA will assign a disability 
rating and effective date for the award.  Dingess,  supra.  

In this case, the appellant has not been provided with notice 
of the type of evidence necessary to establish an effective 
date for her award of service connection for the cause of the 
veteran's death.  The RO, however, will be responsible for 
addressing any notice defect with respect to the effective-
date element when effectuating the Board's decision.  
Therefore, despite the inadequate notice provided to the 
appellant on the effective-date element, the Board finds no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


ORDER

Service connection for the cause of the veteran's death is 
granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


